798 F.2d 1413
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Cleve COLE, Plaintiff-Appellant,v.Mackie HARPER, et al., Defendants-Appellees.
No. 85-5985.
United States Court of Appeals, Sixth Circuit.
July 24, 1986.

Before KENNEDY, WELLFORD and BOGGS, Circuit Judges.

ORDER

1
In accordance with discussions conducted pursuant to Sixth Circuit Rule 18, and pursuant to motions filed in this Court by the parties, and the certification of the District Court for the Eastern District of Tennessee, indicating its willingness to grant the parties relief pursuant to Rule 60(b), Federal Rules of Civil Procedure, filed May 8, 1986,


2
IT IS ORDERED that the appeal be remanded to the District Court for further proceedings.  See First National Bank of Salem, Ohio v. Hirsch, 535 F.2d,343 (6th Cir. 1976).